Citation Nr: 0830785	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  05-35 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for service-connected schizophrenia, paranoid type.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from April 1962 to April 1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
San Juan, Puerto Rico, which denied the above claim.


FINDING OF FACT

The veteran's schizophrenia, paranoid type, is manifested by 
no more than moderate occupational and social impairment.


CONCLUSION OF LAW

The schedular criteria for the assignment of a disability 
rating greater than 50 percent for schizophrenia, paranoid 
type, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 9203 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA 
will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in November 2004, January 2005, January 
2006, and April 2006, the veteran was notified of the 
evidence not of record that was necessary to substantiate his 
claim.  He was told what information that he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.

With respect to the Dingess requirements, the veteran was 
provided with the aforestated notice requirements by way of 
the April 2006 letter from the RO.  Nevertheless, in the 
present appeal, because an increased disability rating is 
being denied, and no effective date or rating percentage will 
be assigned, the Board finds that there can be no possibility 
of any prejudice to the veteran under the holding in Dingess, 
supra.  Additionally, the appeal was readjudicated by way of 
the February 2006 Supplemental Statement of the Case.

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased disability rating, section 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

In this case, the claimant was provided pertinent information 
in the notice letters cited above.  Specifically, the April 
2006 notice letter informed the veteran of the necessity of 
providing on his own or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
respective disabilities and the effect that worsening has on 
the his employment and daily life.  The veteran was informed 
that should an increase in disability be found, a disability 
rating would be determined by applying the relevant 
diagnostic codes; and examples of pertinent medical and lay 
evidence that he could submit relevant to establishing 
entitlement to increased compensation.  The veteran was 
provided notice of the applicable relevant diagnostic code 
provisions in the aforestated various correspondence from VA, 
and the issue was thereafter readjudicated by way of the 
February 2006 Supplemental Statement of the Case.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant available 
service, VA, and private medical treatment records have been 
obtained.  The veteran has also been afforded an appropriate 
VA examination in November 2004.  Significantly, the Board 
observes that the veteran does not report that the condition 
has worsened since that time, and thus a remand is not 
required solely due to the passage of time since the November 
2004 VA examination.  See Palczewski v. Nicholson, 21 Vet. 
App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. 
Reg. 43186 (1995).  Under such circumstances, there is no 
duty to provide another examination or to obtain an 
additional medical opinion.  Id.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Increased disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2007); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
veteran's entire history is reviewed when assigning a 
disability rating, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision the Court has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by VA must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The veteran's schizophrenia is rated as 50 percent disabling 
pursuant under Diagnostic Code 9203.  That code states that a 
50 percent rating is warranted for occupational and social 
impairment  with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals that 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships. 

A 100 percent disability rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

Words such as "moderate" and "severe" are not defined in 
the VA Schedule. Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just".  38 C.F.R. § 4.6 
(2007).  It should also be noted that use of terminology such 
as "moderate" by VA examiners or other physicians, although 
an element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2007).

A private medical record from E. R. Jimenez Olivo, M.D., 
dated in November 2004, shows that the veteran had reported 
feeling anxious and depressed with difficulty sleeping well 
at night.  He had indicated that he would tend to isolate 
himself and would not want to share with his family.  He was 
said to have non-systemized delusional ideas.  He was being 
treated indefinitely with pharmacotherapy.

A VA mental disorders examination report dated in November 
2004 shows that the veteran had been in treatment with Dr. 
Jimenez Olivio until 1985, returning for treatment in May 
2004 after being without treatment for nine years.  He 
provided no past history of psychiatric hospitalization.  He 
indicated having worked with the Puerto Rico Health 
Department for 12 years until two years earlier when he 
retired. 
He married for a second time 21 years earlier and had no 
children in this marriage. He had two children in his first 
marriage.  He reported living alone with his spouse, and no 
marital or family problems were reported.

The veteran described that in the preceding year he had been 
feeling sad and depressed, with irritability, loss of 
interest for daily living activities, loss of energy, an 
inability to concentrate, and anxiety.  Mental status 
examination revealed that the veteran was well-developed, 
well-nourished, appropriately dressed with adequate hygiene, 
and cooperative.  He was spontaneous and established eye 
contact with the examiner.  He was alert and in contact with 
reality.  There was no evidence of psychomotor retardation or 
agitation.  There were no tics, tremors, or abnormal 
involuntary movements.  His thought process was coherent and 
logical.  There was no looseness of association and no 
evidence of disorganized speech.  There was no evidence of 
delusions and no evidence of hallucinations.  He had no 
phobias, obsessions, panic attacks, or suicidal ideas.  His 
mood was depressed.  His affect was constricted.  He was 
oriented in person, place, and time.  His memory for recent, 
remote, and immediate events was intact.  His abstraction 
capacity was normal.  His judgment and insight were fair.  
The signs and symptoms described were said to be moderately 
interfering with his employment and social functioning.  
There was no impairment of thought process and communication.  
There was no evidence of inappropriate behavior.  He was able 
to maintain basic activities of daily living.  The diagnosis 
was schizophrenia, residual type.  A GAF of 60 was assigned.

In examining the evidence in this case, the Board concludes 
that the findings do not approximate the criteria for the 
assignment of a higher disability rating.  

The November 2004 letter from Dr. Jimenez Olivio shows that 
the veteran described experienced anxiety, depression, 
insomnia, and isolation.  While non-systemized delusional 
ideas were noted, the subsequent November 2004 VA mental 
disorders examination concluded that the veteran did not have 
delusions.

The VA mental disorders examination conducted in November 
2004 set forth that the veteran's disability was manifested 
by moderate symptoms which interfered with his employment and 
social functioning.  The veteran primarily described feeling 
sad and depressed, with irritability, loss of interest for 
daily living activities, loss of energy, an inability to 
concentrate, and anxiety.  The GAF of 60 which was assigned 
is also indicative of moderate symptoms or moderate 
difficulty in social and occupational functioning.

The medical evidence does not show that the veteran's 
symptoms were manifested by occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; and an inability to establish and 
maintain effective relationships.

The evidence is contrary to indicia of these kinds of 
symptoms.  The veteran reported living with his wife with no 
reported marital or family problems.  The VA examiner 
observed normal speech; no gross delusions, hallucinations, 
illusions, or phobias; grossly intact recent and remote 
memory; and no suicidal or homicidal ideations.  Moreover, as 
noted above, the VA examiner opined that the GAF score was 
60, indicating no more than a moderate degree of psychiatric 
impairment, which is consistent with the examination findings 
reported at that time.

The veteran's schizophrenia was manifested by no more than 
moderate occupational and social impairment.  Thus, his 
symptomatology is not of such severity and persistence to 
warrant a 70 percent disability rating.  The preponderance of 
the evidence is against the assignment of a disability rating 
in excess of 50 percent.  38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Code 9203 (2007).  A 70 or 100 percent disability rating 
under this diagnostic code would require an even more severe 
degree of impairment, which has not been shown by the record.

Finally, the Board finds that there is no showing that the 
veteran's schizophrenia reflects so exceptional or so unusual 
a disability picture as to warrant a compensable rating on an 
extra-schedular basis.  The disability is not productive of 
marked interference with employment, required any, let alone, 
frequent periods of hospitalization, and has not otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of these factors, the criteria for 
submission for assignment of an extra-schedular rating are 
not met.  Thus, the Board is not required to remand this 
claim for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased rating for schizophrenia, paranoid type, is 
denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


